EXHIBIT 10.1 SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is entered into as of June27, 2008 (the “Effective Date”), by and between The Quercus Trust (“Buyer”) and Emcore Corporation, a New Jersey Corporation ( “Seller”). RECITALS WHEREAS, Seller desires to sell to Buyer that certain number shares of Series D Convertible Preferred Stock (the “Shares”) and warrants to purchase additional shares of Series D Preferred Stock (the “Warrants”, and together with the Shares, the “Securities”) of WorldWater & Solar Technologies Corp., a Delaware corporation (the “Company”), and Buyer desires to purchase such Securities from Seller, all in accordance with the terms and conditions set forth in this Agreement. AGREEMENT NOW, THEREFORE, in consideration of the mutual promises contained herein, the parties hereto agree as follows: 1.Sale of Securities. 1.1First Closing.Seller hereby agrees to sell to Buyer, and Buyer hereby agrees to purchase from Seller, 1,000,000 Shares of Series D Convertible Preferred and 100,000 Warrants to purchase Shares of Series D Convertible Preferred for an aggregate purchase price of $6,540,000. 1.2Second Closing.At the second closing (the “Second Closing”) which shall be no later than July 31, 2008, Seller hereby agrees to sell to Buyer, and Buyer hereby agrees to purchase from Seller, 1,000,000 Shares of Series D Convertible Preferred and 100,000 Warrants to purchase Series D Convertible Preferred for an aggregate purchase price of $6,540,000. 2.Deliverables. 2.1At each Closing, Buyer will deliver to Seller the purchase price paid by cash, check or wire transfer. The purchase price will constitute the entire consideration to be paid by Buyer to Seller for the Shares purchased at the applicable Closing. 2.2Within three (3) days after each Closing, or such other time as the parties agree, Buyer will (a) deliver to the Company’s transfer agent (the “Transfer Agent”) a stock power (the “Stock Power”), in the form attached hereto as Exhibit A, in respect of the Shares owned by Seller, fully endorsed for transfer to Buyer; and (b) deliver to the Company, or the Company’s transfer agent, as applicable, a Warrant Assignment assigning the Warrants to Buyer.Seller has, or will have, prior to each Closing, delivered to the Transfer Agent the original stock certificate and warrant certificate which include the Securities to be sold to Buyer.Pursuant to the terms of this Agreement, Seller shall request that, upon the Transfer Agent’s receipt of such Stock Power and Warrant Assignment, the Transfer Agent shall (1) issue and deliver to Buyer a duly executed stock certificate representing the total number of Shares transferred to Buyer in the agreement, (2) issue and deliver to Buyer a duly executed warrant certificate representing the total number of Warrants transferred to Buyer in the agreement, and (3) issue and deliver to Seller duly executed stock certificate(s) and warrant certificate(s) representing the balance of the Shares and Warrants owned by Seller after the Effective Date. 3.Seller’s Representations.
